Title: To Benjamin Franklin from Etienne-Alexandre-Jacques Anisson-Duperon, dit Anisson fils, 8 November 1784
From: Anisson-Duperon, Etienne-Alexandre-Jacques
To: Franklin, Benjamin


				
					Monsieur
					Paris le 8. 9bre. 1784
				
				J’apprends, que vous avez recû d’angleterre des caracteres fondus suivant la nouvelle méthode expliquée dans une brochure dont l’auteur est en correspondance avec vous: vous Savez avec quel intérêt je recherche tout ce qui a quelque rapport a la Typographie, ceci m’interesse plus que tout autre, je vous aurois, Monsieur, la plus grande obligation si vous vouliez bien me communiquer ce qui est parvenu á votre connoissance sur cet objet ainsi que votre avis sur ce nouveau systeme dont vous Savez bien que l’angleterre n’a pas les gauds [égauds?].
				Avez vous eu la bonté de Songer á moi pr. la nouvelle presse angloise que aviez bien voulu me promettre de me faire venir de Londres?
				Permettez moi, Monsieur, de profiter de cette occasion pour me rappeler á votre Souvenir, et vous Supplie d’agréer les

assurances des Sentimens respectueux avec les quels, j’ai l’honneur d’être votre trés humble et trés obeissant Serviteur
				
					
						ANISSON FILS
					
				
				
					P.S. je m’étois flatté que le meilleur Etat de votre Santé vous auroit permis de me faire l’honneur de venir visiter mon nouvel instrument.
					Permettez vous que M. votre fils trouve ici les assurances de mes plus empressés complimens.
				
			 
				Notation: Anisson fils 8. 9bre. 1784.—
			